EXHIBIT 10.44

 

 

October 9, 2001

 

 

Mr. Everett F. (“Jeff”) Jefferson

5914 Country Club Pkwy

San Jose, CA  95138

 

Dear Jeff:

 

On behalf of the Fresh Choice Board of Directors, I would like to offer you the
following employment agreement which supercedes all previous employment
agreements, either verbal or in writing, between you and Fresh Choice, Inc.  The
terms of the employment agreement are as follows:

 

1.     Employment as President and Chief Executive Officer of Fresh Choice, Inc.
for a period of five years commencing as of Tuesday, August 14, 2001 and ending
on Friday, August 11, 2006.

 

2.     Upon your termination of employment at the completion of the five year
employment period you will be paid a total of one year’s salary at your then
current base salary rate, payable in one lump sum.

 

3.     Your current compensation, including base salary, car allowance, and
incentive pay, will remain as currently structured during this employment period
subject to periodic review by Fresh Choice’s Board of Directors and/or
Compensation Committee.

 

4.     You will receive an option to purchase 100,000 shares of Fresh Choice
common stock at $2.90 per share, which was the closing price on August 14, 2001
as reported by the NASDAQ National Market.  This stock option will vest over a
four-year period (20% vested at the end of the first year and then 1/48th each
month thereafter).

 

5.     In the event the Company terminates your employment without cause prior
to August 11, 2006 you will be paid a total of one year’s base salary (lump sum)
as “severance”.  During the one year severance period if you choose to elect
COBRA continuation coverage pursuant to federal law, Fresh Choice shall pay a
portion of the COBRA premiums equal to the dollar amount the Company paid
towards your health care at the time of your termination.


 

Employment terminated by the Company without cause is defined as: 1) a layoff
approved by the Chairman of the Board;  or (2) your voluntary or involuntary
termination in the event of a “Transfer of Control”1.  Severance is not
applicable for all other separations of employment, including but not
necessarily limited to voluntary resignations, mutually agreeable separations,
or separations for performance issues or any other separation for cause.  If
your employment is voluntarily or involuntarily terminated due to a Transfer of
Control, your outstanding stock options will vest immediately.

--------------------------------------------------------------------------------

1 Transfer of Control shall mean an Ownership Change in which the shareholders
of the Control Company before such Ownership Change do not retain, directly or
indirectly, at least a majority of the beneficial interest in the voting stock
of the Control Company

 

6.     In the event you terminate your employment prior to August 11, 2006, you
agree to provide Fresh Choice six months advance notice.  In return for your six
months advance notice of termination and provided you are continuously employed
by Fresh Choice for a period of one year from August 14, 2001,  Fresh Choice
will pay you $75,000 gross sum to assist you with your relocation expenses.  The
only other compensation due you upon your voluntary resignation will be payment
of your base salary and accrued vacation up through your termination date.

 

7.     In the event of any dispute, claim or controversy arising out of or in
any way related to this employment agreement, the interpretation of this
employment agreement or the alleged breach thereof, such dispute, claim or
controversy shall be submitted by the parties to binding arbitration provided by
the American Arbitration Association in Santa Clara County, California.

 

 

If the above employment agreement is acceptable to you, please sign below
indicating your acceptance.  Before accepting the terms of this employment
agreement, you are welcome to have the agreement reviewed by your own counsel. 
If you have any questions about this agreement, please let me know.

 

Sincerely,

 

/S/ Charles A. Lynch

 

Charles A. Lynch

Chairman of the Board

 

ACCEPTANCE:

 

/S/ Everett F. Jefferson

 

October 9, 2001

 

 

Everett F. (“Jeff”) Jefferson

 

Date

 